Title: To James Madison from Henry Dearborn, 5 February 1811
From: Dearborn, Henry
To: Madison, James


Dear Sir,Boston Febrry. 5th. 1811
I consider it my duty to give you the following information in relation to the conduct of our Consul Dabney at Fayal. I have received Mr. Dabneys official certificates to two facts which are contradicted by two witnesses on oath, one certificate is to verify the landing of a cargo at that Island, the other, certifying that the crew of the vessel from which the said cargo was landed, were there discharged and paid of[f] according to the law of the U. S. The vessel, was the Brig Mount Etna from this port, cleared out for the Brazils, under bonds not to violate the nonintercourse laws, but by the testimony of two of her crew and the declaration of a third, whose testimony on oath has not yet been ta⟨ken⟩ by reason of his absence, is to the following purport, that the Brig, with one of the owners on board, went direct to Fayal, and there changed her na⟨me⟩ & Flag, and took on board a young Portugese lad as a nominal Master, and by threats & force compeled the crew to continue the voyage to the coast of africa, without discharges or pay, as the law directs, that at Goree, a British establishment near the mouth of the River Gambia, the cargo was principally sold and discharged, and measures were then pursued for procuring a cargo of Slave⟨s⟩ and that after having obtained from twenty to thirty, the Brig was taken and condemned. What gives weight to the testimony of those men, is their having found their way home by different vessels at different times, and were examined seperately without any means of making up their story here together, and if their testimony is to be credited, the certificates of Mr. Dabney must be incorrect, at least, and from my own examination of two of the witnesses, I am strongly inclined to believe that their stories are substantially true. I am Sir with the highest respect Your Humbe. Servt.
H. Dearborn
